   Case 1:19-cv-02020-MN Document 8 Filed 12/09/19 Page 1 of 2 PageID #: 44




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 R3 LLC                                        )
                                               )
                Plaintiff,                     )
                                               )
        v.                                     )
                                               )   Civil Action No. 19-2020-MN
 O(1) LABS OPERATING                           )
 CORPORATION and O(1) LABS, LLC                )
                                               )
                                               )
                Defendants.                    )
                                               )
                                               )


                        NOTICE OF DISMISSAL WITH PREJUDICE


             Plaintiff R3 LLC, pursuant to Fed. R. Civ. P. 41 (a), hereby provides notice that it

dismisses all of its claims in this action WITH PREJUDICE. Each party shall bear its own costs,

expenses, and attorneys' fees.



 Dated: December 9, 2019                       Respectfully Submitted,

                                               DRINKER BIDDLE & REATH LLP

                                               /s/ Keith A. Walter
                                               Keith A. Walter (#4157)
                                               222 Delaware Avenue, Suite 1410
                                               Wilmington, DE 19801
                                               (302) 467-4200
                                               keith.walter@dbr.com

                                               Attorney for Plaintiff
   Case 1:19-cv-02020-MN Document 8 Filed 12/09/19 Page 2 of 2 PageID #: 45




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on December 9, 2019, to all counsel of record who are deemed to have

consented to electronic service via the Court's CM/ECF system per Local Rule CV-5(a)(3).


                                                  /s/ Keith A. Walter
                                                  Keith A. Walter (#4157)
